Citation Nr: 1719847	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-42 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a separate compensable evaluation for impairment of sphincter control.

2.  Entitlement to an initial compensable rating for a bilateral foot disability, to include hallux valgus and pes planus, prior to June 2, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 2000 to October 2007.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in January 2015.  This matter was originally on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  The Baltimore, Maryland RO now maintains original jurisdiction over the Veteran's appeal.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In October 2013, the Veteran testified at a Central Office hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's hemorrhoid disability has been manifested by constant or near constant slight fecal leakage.

2.  Prior to June 2, 2014, the Veteran's bilateral hallux valgus and pes planus disability was manifested by pain.  There was no evidence of operation with resection of metatarsal head; symptoms so severe and disabling to a degree equivalent to amputation of the great toe; symptoms to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet; objective evidence of marked deformity, pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities; or marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation not improved by orthopedic shoes or appliances.    


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor the criteria for a separate 10 percent disability evaluation, and no higher, for fecal leakage associated with hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 (2016).

2.  With resolution of reasonable doubt in the appellant's favor, prior to June 2, 2014, the criteria for a 10 percent evaluation, but no greater, for a right hallux valgus and pes planus disability was met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2016).

3.  With resolution of reasonable doubt in the appellant's favor, prior to June 2, 2014, the criteria for a 10 percent evaluation, but no greater, for a left hallux valgus and pes planus disability was met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In February 2014, the Board remanded the issue of entitlement to an initial compensable rating for a bilateral foot disability and awarded an initial 10 percent rating for hemorrhoids.  In awarding the 10 percent rating for hemorrhoids, the Board also denied entitlement to a separate compensable rating for impairment of sphincter control.  The Veteran appealed the February 2014 decision with respect to the hemorrhoid issue to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's denial of entitlement to an initial rating in excess of 10 percent for hemorrhoids because it found that the Board had failed to provide an adequate statement of reasons and bases for its determination that the Veteran was not entitled to a separate compensable rating for impairment of sphincter control.

In a September 2014 rating decision, the AMC granted a separate 50 percent evaluation for flat feet (pes planus) secondary to service-connected hallux valgus.  

In January 2015, the Board denied a separate compensable evaluation for impairment of sphincter control as well as a higher initial compensable rating for bilateral foot disability to include hallux valgus and pes planus, prior to June 2, 2014.  The Veteran appealed the January 2015 Board decision to the Court.  In a December 2016 precedential opinion, the Court found that the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements. The Board was, therefore, required to address § 4.59 in deciding whether an initial compensable evaluation for a bilateral foot disability under Diagnostic Codes 5276 and 5280 prior to June 2, 2014.  

Pursuant to the Board's February 2014 remand, the AOJ scheduled the Veteran for a VA examination for an opinion which addressed whether the Veteran's hallux valgus caused or aggravated her pes planus, and whether the bilateral hallux valgus was sufficiently severe to be equivalent to the amputation of the great toe.  Although the examiner indicated that she had reviewed the paper claims file but not the Virtual VA or VBMS file, there is no prejudice to the Veteran as the treatment records contained in the electronic claims file at that time did not show treatment relating to her foot disorder.  A supplemental statement of the case was issued in September 2014.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's February 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Moreover, during the October 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no contention to the contrary.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  She was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for hallux valgus and hemorrhoids.   As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Impairment of Sphincter Control

The Veteran seeks a separate compensable evaluation for impairment of sphincter control.

Diagnostic Code 7332 provides a noncompensable rating for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted if there is complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332. 

A VA QTC medical report, accomplished in July 2007, assessed appellant's service-connected hemorrhoids, and reflects that "[t]he claimant has been suffering from persistent hemorrhoids.  The condition has existed for 6 year(s).  She describes a leakage of stool.  The leakage occurs less than 1/3 of the day in slight amounts and a pad is not needed.  She has hemorrhoids that are constantly present."  

A December 2007 anoscopy revealed a very superficial abrasion 1 centimeter from the rectum at an eight o'clock position with no pus, blood, abscesses, or fistulas noted, and one small skin tag at a seven o'clock position without any anal tear.  No hemorrhoids were noted, but a minute internal tear was documented, without pus or blood.  At that visit, she described hemorrhoid pain lasting more than six months, with a small amount of pus and blood with wiping only.  She denied pain, blood in stool or bearing down with defecation.

In May 2008, private treatment records documented rectal discomfort, and treatment with a sitz bath.

In August 2008, she described constant bleeding or leaking.  In November 2008, she indicated an upcoming colonoscopy to cauterize rectal blood vessels due to bleeding.  She experienced pain when using the bathroom, blood in the stool, and itchiness.  Her undergarments became stained due to "constant[] oozing puss or bleeding," and she had to regularly go to the restroom due to discomfort.  "It is so painful to use the bathroom.  I have to clinch the seat and at times it brings me to tears, how painful it is.  There is always either a small trace or a large amount of blood in the stool."

An October 2008 treatment note indicated frequent bright red blood on her toilet paper and occasional blood in her stool.

A November 2008 private treatment note indicated that the Veteran had a small posterior anal fistula approximately 2 centimeters in the anal canal.  No pus could be expressed.  There was also a small posterior anal tag.  The examiner noted no evidence of a fissure, but determined that an anal fissure was possibly present.  Rectal examination revealed tenderness in the posterior portion of the anal canal. 

She was, thereafter, scheduled for a December 2008 colonoscopy.  The colonoscopy documented two polyps, as well as small internal hemorrhoids.  A small bleeding hemorrhoid was treated by infrared coagulation.  

An August 2011 VA examination report indicated the Veteran's report of rectal discomfort, burning, bleeding, and swelling.  Her hemorrhoids had returned with increased pain and bleeding, and were currently external.  The examiner noted the internal hemorrhoids to be "mild or moderate," but indicated that they were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and produced persistent bleeding.  The examiner noted no secondary anemia.  There was no finding of a fistula or impairment of sphincter control.  The examiner indicated that the hemorrhoids impacted the Veteran's job, in that she had severe rectal pain and pressure with sitting and standing for long periods of time, requiring her to make accommodations in her employment.  Occasionally she had missed time from work related to increased rectal bleeding and pain with bowel movements.

At her October 2013 Board hearing, the Veteran described trace bleeding every bowel movement, with heavier bleeding once a week.  Appellant testified that she has daily leakage that requires "a liner daily because the leakage can cause you know, marks in the clothing, so undergarments, so I wear something to keep that from staining daily."  She clarified that she wore the undergarments in part to prevent blood stains and stated she wore liners for at least six years and that the bleeding had continued since active duty. 

At the July 2007 VA examination, the Veteran described a leakage of stool occurring less than one-third of the day in slight amounts; she noted that a pad was not needed.  In an August 2008 statement, the Veteran described her hemorrhoids as constantly bleeding or leaking and in the November 2008 statement she alleged that her undergarments became stained due to constant oozing puss or bleeding.  At the October 2013 Board hearing, the Veteran testified that she had worn liners for at least six years prior.  

In this case, the Board finds that a separate 10 percent evaluation for daily slight fecal leakage is warranted.  Although the Veteran indicated that the leakage slight, there is clearly some leakage.  The Board finds that, with resolution of reasonable doubt in her favor, the Veteran's stool leakage associated with hemorrhoids more nearly meets the criteria for a 10 percent rating pursuant to Diagnostic Code 7332.

A higher evaluation, however, is not warranted as the Veteran has never complained of involuntary bowel movements or impairment of sphincter control.  As such, the Board finds that the preponderance of the evidence of record is against a grant of an initial evaluation in excess of 10 percent for the Veteran's fecal leakage.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied. 38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


Bilateral Hallux Valgus and Pes Planus

The Veteran's bilateral hallux valgus has been evaluation as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280, which provides that a 10 percent rating is warranted for unilateral hallux valgus if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.  

The Veteran is currently in receipt of a 50 percent evaluation under Diagnostic Code 5276 for pes planus, from June 2, 2014, and a noncompensable rating under Diagnostic Code 5280, for bilateral hallux valgus from October 10, 2007.  In light of the June 2014 VA examiner's opinion that the service-connected bilateral hallux valgus caused and aggravated the pes planus, the Board will consider diagnostic codes pertaining to both pes planus and hallux valgus, as well as any other potentially applicable code.

Pursuant to Diagnostic Code 5276, a noncompensable rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id.  

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

At the July 2007 QTC examination, the Veteran stated that her bilateral bunions began in 2002 due to gradual injury and she reported constant sharp pain since then, which worsened with physical activity and heeled shoes, but was relieved by rest and over the counter anti-inflammatory medication.  Standing or walking resulted in pain and swelling but no weakness, stiffness, or fatigue.  At rest, the appellant experienced pain but no weakness, stiffness, swelling or fatigue.  She reported no hospitalizations or surgeries related to her feet.  On the basis of the Veteran's reported history, the examiner assessed the functional impairment to include pain with prolonged standing or walking.  Physical examination revealed bilateral tenderness, but no painful motion, edema, disturbed circulation, weakness or atrophy of the musculature.  Active motion was noted in the metatarsophalangeal joint of the right and left great toes.  Physical examination was negative for pes planus, pes cavus, hammer toes, Morton's metatarsalgia or hallux rigidus.  The Veteran's hallux valgus resulted in a slight degree of angulation on the right side and a moderate degree on the left but neither side indicated resection of the metatarsal heads.  The examiner estimated that she was limited to about 15 to 30 minutes of standing and walking and noted that while she used arch supports, she did not require orthotic shoes, corrective shoes, foot supports, built-up shoes or shoe inserts.  The corrective footwear relieved her pain.

The December 2007 private treatment record shows that the Veteran stated that she would run or jog four times a week for more than 60 minutes at a time. She reported experiencing occasional pain and swelling in the right foot below the rear inner ankle but again stated that it did not result from a specific injury.

In the August 2008 statement, the Veteran claimed that she was required to wear inserts for her bilateral hallux valgus.  In November 2008, the Veteran said that after years of wearing combat boots, she could only wear shoes with her inserts or her feet would become swollen.

A June 2009 VA treatment record shows that an evaluation of the Veteran's gait revealed no limp or weakness of the feet. 

At the September 2011 VA examination, the Veteran reported pain and cramping in her feet, which was worse on the right foot and which started in 2001 but was unrelated to a specific injury.  She described pain when standing and walking but denied a history of flare-ups or incapacitating episodes within the last 12 months, and of fractures, hospitalization, surgery, and neoplasms.  The Veteran claimed that she was able to perform her usual occupation and activities of daily living, and that she could walk two blocks and stand between 10 and 15 minutes.  She reported being able to walk without assistive devices.  She was treated with custom orthotics in 2005 and reported that it had helped her symptoms.  Physical examination showed that the Veteran was able to pronate and supinate her feet and that skin and circulation were intact.  There was pain on manipulation of the forefoot bilaterally but none on manipulation of the hind foot or midfoot.  Normal gait and Achilles tendon alignment were noted.  After repetitive use, no additional functional loss due to pain, weakness or lack of endurance was indicated.  Physical examination was negative for edema, instability of the feet, calluses, skin breakdown, or hammertoe deformities.  The examiner diagnosed bilateral flexible pes planus and bilateral hallux valgus.  Hallux valgus was 25 degrees on the left and 20 degrees on the right. Dorsiflexion of the metatarsophalangeal joint was zero to 40 degrees; plantar flexion was zero to 30 degrees.  September 2011 x-rays of the feet showed no significant bone or joint abnormality and visualized soft tissues were unremarkable.

At the October 2013 hearing, the Veteran reported that she had been wearing orthotics daily since about 2005.  She stated that her pain had progressively gotten worse over that time frame and that she could not run like she used to.  She said that while she occasionally had to ask subordinates to help assist her at work, in general, her feet did not impair her employment and she did not need special accommodations.

With respect to the Veteran's hallux valgus, she denied having had foot surgery at the July 2007, September 2011 and June 2014 examinations, and the June 2014 examiner indicated that the disability was not so severe as to be equivalent to an amputation of the great toe.  The July 2007 examiner noted that the Veteran's hallux valgus resulted in a slight degree of angulation on the right side and a moderate degree on the left but neither side indicated resection of the metatarsal heads.  The June 2014 VA examiner noted mild or moderate bilateral hallux valgus without surgery.  

Prior to June 2, 2014, the Veteran's bilateral hallux valgus was not shown to be disabling to a degree equivalent to amputation of the great toe.  As such, the Veteran's bilateral hallux valgus did not meet the criteria for a compensable evaluation prior to June 2, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

With respect to the Veteran's pes planus, while at both the July 2007 and September 2011 VA examinations, she reported pain on use of the feet, and both examiners noted pain on manipulation, there was no evidence of weight bearing line over medial to the great toes or inward bowing of the tendo Achilles.  The September 2011 examiner noted normal Achilles tendon alignment and normal gait.  Indeed, the July 2007 examiner noted that pes planus was not present.  Moreover, at the July 2007 VA examination, the Veteran reported that her corrective footwear relieved her pain, and at the September 2011 examination she said that her orthotics helped her pain.  The Board, therefore, finds that prior to June 2, 2014, the overall disability picture more accurately reflects mild symptoms of pes planus that are relieved by built-up shoe or arch support.  

Prior to June 2, 2014, the Veteran's bilateral pes planus was not manifested by inward bowing of the tendo Achilles and weight-bearing line over or medial to the great toe.  As such, the Veteran's pes planus did not meet the criteria for a compensable evaluation prior to June 2, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  While there are specific diagnostic codes to evaluate pes planus and hallux valgus, the Veteran's representative argued at the October 2013 hearing that the Board should consider entitlement to an increased rating under Diagnostic Code 5284, for other foot injuries.  Diagnostic Code 5284 provides that a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).  Because the Veteran's service-connected hallux valgus and pes planus are specifically listed in the Rating Schedule, these disorders may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127 (1993).  Even assuming for the sake of argument that another diagnostic code would be appropriate to evaluate the Veteran's bilateral foot disability, the Board does not find application of Diagnostic Code 5284 appropriate since at all three examinations, the Veteran denied that her foot disabilities arose from a particular injury.  Moreover the criteria listed in Diagnostic Code 5284, as a "catchall" provision, is less specific than the criteria outlined in Diagnostic Code 5267 and Diagnostic Code 5280, which uniquely apply to the Veteran's diagnoses of pes planus and hallux valgus.

Turning now to an application of the relevant laws and regulations to the facts in this case, the Board is mindful of the guidance that the Court provided in its December 2016 decision, which found that the Board's January 2015 denial of the claim of entitlement to a compensable rating erred by not addressing whether the Veteran's symptoms warranted a minimum rating pursuant to 38 C.F.R. § 4.59.  As the Court noted in December 2016, a minimum rating under 38 C.F.R. § 4.59  applies to actual painful motion of a joint regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.  Instead, under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint. 

Thus, recognizing that the Veteran's bilateral hallux valgus/pes planus disabilities result in pain, and mindful of the Court's December 2016 guidance, two 10- percent evaluations, one for each foot, are assigned in recognition of the painful motion associated with the Veteran's service-connected bilateral foot disability.  38 C.F.R. § 4.59.  Thus, the Board concludes that the overall manifestations of the Veteran's bilateral hallux valgus and pes planus disability prior to June 2, 2014, demonstrated a degree of functional loss most nearly approximating the criteria for 10 percent ratings for each foot.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to a separate 10 percent evaluation for impairment of sphincter control is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 10-percent rating for right foot hallux valgus and pes planus, prior to June 2, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 10-percent rating for left foot hallux valgus and pes planus, prior to June 2, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


